DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 16/897,329 was filed on 06/10/2020, and claims prior priority to provisional application 62/971,869 filed 02/07/2020.
To be entitled to the benefit of the prior-filed provisional application 62/971,869, applicant must demonstrate the subject matter in the prior-filed provisional satisfies both the written description requirement and the enablement requirement of 35 U.S.C. 112(a). 
Applicant is reminded that 35 U.S. C 119(e)(1) states, "an application for patent filed under section 111(a) or section 363 for an invention disclosed in the manner provided by section 112(a) (other than the requirement to disclose the best mode)."  
Applicant is also reminded that MPEP 211.05(I) explains, any later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application for which benefit is claimed); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. MPEP 211.05(I).
Applicant is also reminded that 35 U.S.C 112 (a) requires "[t]he specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention."
Applicant is also reminded, the effective filing date of a claimed invention is determined on a claim-by-claim basis. See MPEP § 2152.01. Claims having limitations only supported by a later application, are not entitled to the earlier application’s filing date; thus, different claims may have different filing dates. Cf Augustine Medical, Inc. v. Gaymar Indus., 181 F.3d 1291, 1302 (Fed. Cir. 1999); see also, Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1571-72 (denying claims benefit of an earlier filing date based upon failure to maintain continuity of disclosure in two of three intervening applications because, “Entitlement to a filing date does not extend to subject matter which is not disclosed, but would be obvious over what is expressly disclosed. It extends only to what is disclosed.”).
It appears that the provisional application 62/971,869 does not provide adequate support in the manner required by 35 U.S.C. 112(a) for one or more claims of this application. At least the limitation “the support wafer including a silicon substrate and a second diamond layer” as recited in claim 7 does not appear to be disclosed in the provisional application 62/971,869. Features that would have been obvious from an earlier application are insufficient to satisfy the written description requirement, which claims must be supported by to be entitled to benefit of the earlier application’s filing date. Lockwood, 107 F.3d at 1571-72. Thus, claim 7 and its dependent claims do not appear entitled to the provisional application filing date and instead are accorded the actual filing date of the pending application (06/10/2020).   

Election/Restrictions
Applicant's election without traverse of Invention III, species 3 in the reply filed on 04/27/2022 is acknowledged.  Claims 7-15 and 18 are examined, while claims 1-6 and 16, 17, 19-25 are withdrawn from examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/30/2021 and 03/11/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “disposing a first diamond layer on the at least one semiconductor layer” of Claim 7 must be shown or the feature(s) canceled from the claim(s).  At present, the drawings show that III-nitride layer 106 becomes new thinned layer 107 due to the removal of a portion of layer 106, as shown in figure 5, and the first diamond layer is formed on the new thinned layer 107, not on the original layer 106.  But the claim language of claim 7 requires that the first diamond layer is formed on the original at least one semiconductor layer.  Thus, the embodiment of claim 7 is not shown in the drawings.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHOD OF FORMING A GaN AND DUAL-DIAMOND WAFER BY SELECTIVELY REMOVING A CRACKED PORTION OF THE GaN AND APPLYING A DIAMOND-BACKED HANDLE.
The specification is additionally objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claim 7 requires “disposing a first diamond layer on the at least one semiconductor layer.”  However, the specification discloses only disposing a first diamond layer on a remaining portion of the at least one semiconductor layer, para 0023-0024, after a cracked portion of the layer has been removed, altering semiconductor layer 106 into a new thinned layer 107 (e.g. semiconductor 106 becomes 107, figs 4 to 5, and thereafter a first diamond layer is disposed, fig 7).  No drawing or statement appears to disclose adding a diamond layer to the at least one semiconductor layer 106 before it has been altered.    

Claim Objections
Claims 8-15 and 18 are objected to because of the following informalities: the claims recite the preamble “A method as in claim…”.  But there is already “a method” in the preamble of claim 7, on which all the listed claims depend.  Because “a method” of claims 8-15 is understood to include steps in addition to a previously-introduced method, the preamble should read “The method of claim…”. 
Claim 12 is objected to because of the following informalities:  the claim recites the limitation “disposing an intermediate layer on the at least one semiconductor layer, wherein the intermediate layer including a first layer that is formed of a material including one or more of poly-Si, SiO2, Al2O3, and SiN and a second layer including diamond particles; and disposing the first diamond layer on the intermediate layer.”  Because the intermediate layer is a countable singular, the phrase should read “…wherein the intermediate layer includes a first layer that is formed of a material including one…”.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  the claim recites the limitation “the support wafer further includes a protection layer”.  But there is already “a protection layer” in claim 7, from which claim 14 depends.  Because the protection layer of the silicon substrate and the protection layer of the support wafer are understood to be two separate protection layers, the “protection layer” of claim 14 should be more clearly differentiated, such as by “a second protection layer”. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-15 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 7 recites the limitation “disposing a first diamond layer on the at least one semiconductor layer”.  As best understood, the at least one semiconductor layer is e.g. 106 of figs 2a and 4.  Then the cracked portion of at least one semiconductor layer is removed, para 0023, and a diamond layer is disposed on a remaining portion [107] of the at least one semiconductor layer.  An embodiment in which the diamond layer is placed on the original at least one semiconductor layer 106 (as originally deposited) does not seem to be presented in the specification or drawings.  And, after the at least one semiconductor layer 106 has been split into a removed portion and a remaining portion 107, there is no “at least one semiconductor layer” (as originally deposited) on which the diamond layer could be disposed. For the purposes of examination and to further compact prosecution, the limitation will be interpreted and examined as “a first diamond layer on a remaining portion of the at least one semiconductor layer”.
Claim 10 recites the limitation “after the step of bonding a support wafer to the first diamond layer: disposing an additional semiconductor layer on at least one semiconductor layer”.  The steps of claim 10 appear to take place after the at least one semiconductor layer has been split into a removed portion and a remaining portion, and therefore there is no “at least one semiconductor layer” on which the additional semiconductor layer can be disposed.  An embodiment in which the additional semiconductor layer is placed on the original at least one semiconductor layer 106 after the step of bonding a support wafer to the first diamond layer does not seem to be presented in the specification or drawings.  For the purposes of examination and to further compact prosecution, the limitation will be interpreted and examined as “disposing an additional semiconductor layer on the remaining portion of the at least one semiconductor layer”.
Claim 12 recites the limitation “wherein the step of disposing a first diamond layer on the at least one semiconductor layer includes: disposing an intermediate layer on the at least one semiconductor layer”.  The steps of claim 10 appear to take place after the at least one semiconductor layer has been split into a removed portion and a remaining portion, and therefore there is no longer a “at least one semiconductor layer” on which the intermediate layer can be disposed.  An embodiment in which the intermediate layer is placed on the original at least one semiconductor layer does not seem to be presented in the specification or drawings. For the purposes of examination and to further compact prosecution, the limitation will be interpreted and examined as “disposing an intermediate layer on the remaining portion of the at least one semiconductor layer”.
Applicant should confirm which interpretation is correct, if any, in the next office communication.
Claims depending from the rejected claims noted above are rejected at least on the same basis as the claim(s) from which the dependent claims depend.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7-15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/914,477 in view of Saxler (US 20050164482 A1), as laid out in the table below 
This is a provisional nonstatutory double patenting rejection, as 16/914,477 has been allowed but not yet issued. 

Present application
16/914,477 in view of Saxler
Claim 7: A method for fabricating a semiconductor wafer, comprising: 

disposing a nucleation layer on a silicon substrate; 

disposing at least one semiconductor layer on the nucleation layer, the at least one semiconductor layer including a III-Nitride compound; 

disposing a protection layer on the at least one semiconductor layer; 



bonding a carrier wafer to the protection layer; 


removing the silicon substrate, the nucleation layer and a portion of the at least one semiconductor layer; 

disposing a first diamond layer on the at least one semiconductor layer; 

removing the carrier wafer and the protection layer; 

and bonding a support wafer to the first diamond layer, 

the support wafer including a silicon substrate and a second diamond layer.





























8. (Original) A method as in claim 7, wherein the at least one semiconductor layer includes a GaN layer that is directly disposed on the nucleation layer and wherein the removed portion of the at least one semiconductor layer is a portion of the GaN layer near an interface between the nucleation layer and the GaN layer.


9. (Original) A method as in claim 8, wherein the step of disposing at least one semiconductor layer includes: disposing the GaN layer on the nucleation layer; and disposing at least one of AIGaN layer and an InAIN layer on the GaN layer.



10. (Original) A method as in claim 7, further comprising, after the step of bonding a support wafer to the first diamond layer: disposing an additional semiconductor layer on at least one semiconductor layer, the additional semiconductor layer including a III-Nitride compound.


11. (Original) A method as in claim 7, wherein the protection layer is formed of a material that includes one or more of SiN, poly-Si, Al2O3, AIN and GaN.



12. (Original) A method as in claim 7, wherein the step of disposing a first diamond layer on the at least one semiconductor layer includes: disposing an intermediate layer on the at least one semiconductor layer, wherein the intermediate layer including a first layer that is formed of a material including one or more of poly-Si, SiO2, Al2O3, and SiN and a second layer including diamond particles; and disposing the first diamond layer on the intermediate layer.


13. (Original) A method as in claim 7, further comprising, after the step of disposing a first diamond layer: lapping a surface of the first diamond layer to enhance a flatness of the surface of the first diamond layer.


14. (Original) A method as in claim 7, wherein the support wafer further includes a protection layer that is formed of a material including one or more of SiN, poly-Si, Al2O3, AIN and GaN.



15. (Original) A method as in claim 14, wherein the step of bonding a support wafer to the first diamond layer includes: forming a first glass coating on the protection layer of the support wafer; forming a second glass coating on the first diamond layer; and melting the first and second glass coatings to form a glass bonding layer that bonds the support wafer to the first diamond layer.

18. (Original) A method as in claim 7, wherein the carrier wafer includes a silicon substrate and wherein the step of bonding a carrier wafer to the protection layer includes glass bonding the silicon substrate of the carrier wafer to the protection layer.
1. A method for fabricating a semiconductor wafer, comprising: 

disposing a nucleation layer on a first substrate; 

disposing at least one semiconductor layer on the nucleation layer, the at least one semiconductor layer including a III-Nitride compound; 

disposing a protection layer on the at least one semiconductor layer; 

bonding a carrier wafer to the protection layer, the carrier wafer including an SiC substrate; 

removing the first substrate, the nucleation layer and a portion of the at least one semiconductor layer; 

disposing a diamond layer on the at least one semiconductor layer; 

and removing the carrier wafer and the protection layer.  

depositing a support wafer on the diamond layer;

Claim 8: wherein the support wafer further includes a poly-silicon layer.
16/914,477 does not expressly disclose that the support wafer includes a second diamond layer.  However, diamond backings for silicon handle wafers are common in the art to provide mechanical stability during handling. For example, Saxler discloses a support wafer (12, fig 1D) including a silicon substrate (10, of silicon carbide para 0030) and a second diamond layer (11, which is a second diamond layer, para 0040.)  One of ordinary skill in the art at the time of filing could substitute the support wafer of 16/914,477 for the support wafer 12 of Saxler to arrive at the predictable result of improved mechanical strength.  Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the subject matter involves no more “than the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement.“ KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

2. (Currently Amended) The method of claim 1, wherein the at least one semiconductor layer includes a GaN layer that is directly disposed on the nucleation layer and wherein the removed portion of the at least one semiconductor layer is a portion of the GaN layer near an interface between the nucleation layer and the GaN layer.  

3. (Currently Amended) The method of claim 2, wherein the step of disposing at least one semiconductor layer includes: disposing the GaN layer on the nucleation layer; and disposing at least one of AIGaN layer and an InAIN layer on the GaN layer.  

4. (Currently Amended) The method of claim 1, further comprising, after the step of removing the carrier wafer and the protection layer: disposing an additional semiconductor layer on the at least one semiconductor layer, the additional semiconductor layer including a III-Nitride compound.  

5. (Currently Amended) The method of claim 1, wherein the protection layer is formed of a material that includes one or more of SiN, poly-Si, Al2O3, AIN and GaN.

6. (Currently Amended) The method of claim 1, wherein the step of disposing a diamond layer on the at least one semiconductor layer includes: disposing an intermediate layer on the at least one semiconductor layer, the intermediate layer including a first layer that is formed of a material including one or more of poly-Si, SiO2, Al2O3, and SiN and a second layer including diamond particles; and disposing the diamond layer on the intermediate layer.  

7. (Currently Amended) The method of claim 1, further comprising, after the step of disposing a diamond layer: lapping a surface of the diamond layer to enhance a flatness of the surface of the diamond layer.  

8. (Currently Amended) The method of claim 1, wherein the support wafer further includes a poly-silicon layer covered by a protection layer that is formed of a material including one or more of Ti/Au, Cr/Au, SiN, Al2O3, and AIN.  

14. (Currently Amended) The method of claim 1, wherein the step of bonding a carrier wafer to the protection layer includes glass bonding the carrier wafer to the protection layer.





14. (Currently Amended) The method of claim 1, wherein the step of bonding a carrier wafer to the protection layer includes glass bonding the carrier wafer to the protection layer.
Claim 1: the carrier wafer including an SiC substrate;


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sadaka (US 20150255591 A1) in view of Kaplun (US 20190326162 A1) and further in view of Enquist (US 20020173120 A1)
Regarding claim 7, Sakada discloses a method for fabricating a semiconductor wafer, (title, para 0005) comprising: 
disposing a nucleation layer (106, 108, 110, fig 2) on a silicon substrate (102, of silicon para 0111); 
disposing at least one semiconductor layer (104, 120) on the nucleation layer (106, 108, 110, fig 2), the at least one semiconductor layer (104, 120) including a III-Nitride compound (104 of III-V semiconductor, para 0034; 120 of AlN, GaN, etc para 0040); 
disposing a protection layer (128, 130, of SiN or SiO2, para 0078) on the at least one semiconductor layer (104, 120); 
bonding a carrier wafer (124, fig 3) to the protection layer (128, 130); 
removing the silicon substrate (102), the nucleation layer (106, 108, 110) and a portion (104) of the at least one semiconductor layer (104, 120)(fig 4).
Sakada does not disclose disposing a first diamond layer on the at least one semiconductor layer (per 112a rejection above, limitation understood as “a remaining portion of the at least one semiconductor layer”).
However, diamond is often disposed on GaN and other III-nitride semiconductors, in order to provide thermal management, electrical insulation, and stiffness. For example, Kaplun discloses:  
disposing a first diamond layer (microcrystalline diamond MCD 101, fig 2) on the at least one semiconductor layer (MCD disposed on GaN, fig 2).
One having ordinary skill in the art at the time of filing could have added the diamond layer of Kaplun atop the similar GaN layer of Sakada, by the methods disclosed in Kaplun at e.g. para 0023.  This would arrive at the predictable result of improving thermal conductivity and reducing bowing, as disclosed by Kaplun at e.g. para 0007. In the combination, each element would continue to perform the same as it does separately; the GaN layer of Sakada would continue to provide a suitable semiconductor layer for devices, while the diamond layer of Kaplun would continue to improve thermal management in GaN.  
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Further, Sakada discloses:
removing the carrier wafer and the protection layer (Sakada fig 17, para 0087, structure 124 removed so that a heat sink can be applied); 
Sakada and Kaplun do not disclose bonding a support wafer to the first diamond layer, the support wafer including a silicon substrate and a second diamond layer.  (although Sakada does disclose bonding a thermal sink in this location instead, para 0087, and thermal sinks may include silicon and diamond.)
Enquist discloses bonding a support wafer (wafer 10, 28, 12, figs 3 and 6) to a first diamond layer (27, fig 6, which may be diamond, claim 4), the support wafer including a silicon substrate (substrate 10, which may be SiC claim 14) and a second diamond layer (12, figs 3 and 6, which may be diamond, claim 4).  
One of ordinary skill in the art at the time of filing could have substituted the support wafer of Enquist for the thermal sink of Sakada, to arrive at the predictable result of providing thermal management in a limited space, as disclosed by Enquist at e.g. para 0067.  
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the subject matter involves no more “than the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement.“ KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Regarding claim 8, Sakada further discloses that the at least one semiconductor layer includes a GaN layer (104, Sakada) that is directly disposed on the nucleation layer and wherein the removed portion of the at least one semiconductor layer is a portion of the GaN layer near an interface between the nucleation layer and the GaN layer (entire 104 removed, thus the removed portion includes portion near an interface, fig 4).  
Regarding claim 9, Sakada further discloses that the step of disposing at least one semiconductor layer includes: disposing the GaN layer (104, of GaN, para 0123) on the nucleation layer; and disposing at least one of AIGaN layer (120, of AlGaN, para 0123) and an InAIN layer on the GaN layer.
Regarding claim 11, Sakada further discloses that the protection layer (128, 130, of SiN or SiO2, para 0078) is formed of a material that includes one or more of SiN, poly-Si, A1203, AIN and GaN.  

Claim 14, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sadaka (US 20150255591 A1) in view of Kaplun (US 20190326162 A1) and Enquist (US 20020173120 A1) as applied to claim 7 above and further in view of Henley (US 20130292691 A1).
Regarding claim 14, Enquist discloses that the support wafer further includes a protection layer (layer 28 of fig 6; 14 of fig 2).
Enquist does not disclose that the protection layer of the support wafer is formed of a material including one or more of SiN, poly-Si, Al2O3, AIN and GaN. 
However, it is important to match the coefficient of thermal expansion of a support wafer to the underlying devices, and thus GaN is an appropriate material for support wafers for GaN devices. For example, Henley discloses a support wafer (step 4, para 0104; having additional film of GaN for thermal matching, claim 44).  
One of ordinary skill in the art at the time of filing could form material of the support wafer protection layer of Enquist with GaN, as in Henley, to predictably result in better thermal matching between the GaN device layer and the support wafer.  
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the subject matter involves no more “than the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement.“ KSR, 550 U.S. at 416, 82 USPQ2d at 1395.  
Regarding claim 15, the combination of Sakada, Kaplun, and Enquist does not explicitly disclose that the step of bonding a support wafer to the first diamond layer includes: forming a first glass coating on the protection layer of the support wafer; forming a second glass coating on the first diamond layer; and melting the first and second glass coatings to form a glass bonding layer that bonds the support wafer to the first diamond layer.  
However, spin-on glass coating is a very common wafer adhesion method.  For example, Heney discloses that a step of bonding a support wafer (one wafer surface, para 0227) to the first diamond layer (another wafer surface, para 0227) includes: forming a first glass coating on the protection layer of the support wafer (SOG at one surface of the wafer, para 0227); forming a second glass coating (SOG at surface of the other wafer, para 0227) on the first diamond layer; and melting the first and second glass coatings to form a glass bonding layer that bonds the support wafer to the first diamond layer (glass bond, para 0227).  
Because Heney discloses glass bonding as an alternative to charge bonding (Honley para 0228), a person having ordinary skill in the art could have replaced the charge bonding method of Enquist (Van der Walls bonding, para 0070 Enquist) with glass bonding, as in Henley, to achieve the predictable result of forming a suitable bond. 
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the subject matter involves no more “than the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement.“ KSR, 550 U.S. at 416, 82 USPQ2d at 1395. 
Regarding claim 18, the combination of Sakada, Kaplun, and Enquist, further discloses that the carrier wafer (124, Sakada fig 3; comprising silicon para 0047) includes a silicon substrate.
The combination does not disclose that step of bonding a carrier wafer to the protection layer includes glass bonding the silicon substrate of the carrier wafer to the protection layer.
However, glass bonding is a common substitute for oxide-oxide bonding, which is used in Sakada (Sakada para 0049).  For example, Heney discloses spin-on-glass coating (para 0227) as an alternate to oxide-oxide self bonding (para 0225.)  A person having ordinary skill in the art at the time of filing could substitute the glass bonding of Henley for the oxide bonding of Sakada, to arrive at the predictable effect of providing a suitable wafer bond.   
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the subject matter involves no more “than the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement.“ KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sadaka (US 20150255591 A1) in view of Kaplun (US 20190326162 A1) and further in view of Enquist (US 20020173120 A1) and Letertre (US 20040029359 A1).
Regarding claim 10, Sadaka does not disclose after the step of bonding a support wafer to the first diamond layer: disposing an additional semiconductor layer on at least one semiconductor layer (per 112a rejection above, limitation understood as “a remaining portion of the at least one semiconductor layer”), the additional semiconductor layer including a III-Nitride compound.  
However, gallium nitride is often formed on a seed layer after the seed has been split from a bulk.  For example, Letertre discloses after the step of bonding a support wafer (11 and 12, fig 3) to a seed-bearing layer (6, 8, 2, and 10), disposing an additional semiconductor layer (16, of gallium nitride, para 0053) on (a remaining portion of) at least one semiconductor layer (remaining portion of 2, fig 3).
Because the diamond wafer of Sakada and Kaplun likewise includes a gallium nitride layer which can serve as a seed layer, one of ordinary skill in the art at the time of filing could form the second semiconductor layer 120 of Sakada after the split as in Letertre, rather than before the split as in Sakada.  This would arrive at the predictable benefit of more easily permitting the working layer doped as desired, and adding onto the layer to make stacks, as disclosed by Letertre at e.g. para 0066.  
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Claim 7, 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 10128107 B1) in view of Yonehara (US 20140038392 A1) and further in view of Babic (US 8674405 B1).
Regarding claim 7, Cho discloses a method for fabricating a semiconductor wafer (title), comprising: 
disposing a nucleation layer (SiC layer, step 402 fig 4) on a silicon substrate (Si substrate, step 402); 
disposing at least one semiconductor layer (step 404) on the nucleation layer, the at least one semiconductor layer including a III-Nitride compound (III-nitride, step 404).

    PNG
    media_image1.png
    432
    459
    media_image1.png
    Greyscale
 
Cho arguably does not disclose disposing a protection layer on the at least one semiconductor layer.  However, wafer thinning by splitting and separation is common in the art, and this requires a carrier wafer and a protection layer.   
Yonehara discloses: 
disposing a protection layer (Au back contact, fig 13a-c) on the at least one semiconductor layer (p-GaAs, n+GaAs, AlAs or Ge, and n-GaAs semiconductor layers);
bonding a carrier wafer (p-Si) to the protection layer; and splitting the at least one semiconductor layer by laser (fig 13C.)  
This results of selective thinning of a gallium nitride semiconductor wafer along mechanically weak layers (para 0062) while preserving the bulk of the donor wafer in order to reuse it, leading to a large reduction in starting wafer cost (para 0066). 

    PNG
    media_image2.png
    555
    759
    media_image2.png
    Greyscale

A person having ordinary skill in the art at the time of filing could split the III-nitride layer from the substrate disclosed by Cho by bonding it to a protection layer and carrier, and laser-splitting as taught by Yonehara, removing the donor wafer (with silicon substrate, the nucleation layer and a portion of the at least one semiconductor layer) in order to preserve the donor wafer for future use.  This would arrive at the predictable benefit of reducing cost, as disclosed by Yonehara.  
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Further regarding claim 7, the combination of Cho and Yonehara discloses disposing a first diamond layer on the at least one semiconductor layer (per 112a rejection, limitation understood as “a remaining portion of the at least one semiconductor layer”; Cho step 408, fig 4; fig 7); 
removing the carrier wafer and the protection layer (gold and Si carrier or handler is removed, Yonehara para 0150; at junction 3, fig 16E).
The combination of Cho and Yonehara does not expressly disclose bonding a support wafer to the first diamond layer, the support wafer including a silicon substrate and a second diamond layer.  However, heat transfer from gallium nitride semiconductors is often improved by providing support wafers with high heat transfer, such as support wafers including diamond.  
For example, Babic discloses bonding a support wafer (diamond carrier, step 405 figs 4 and 11) to the first diamond layer (first diamond layer 1103, fig 11), the support wafer including a silicon substrate (1107, of silicon col 8 ln 25-30) and a second diamond layer (second diamond layer 1105).  
A person having ordinary skill in the art at the time of filing could add the diamond support of Babic to the diamond and gallium nitride device of the combination of Cho and Yonehara in order to arrive at the predictable result of providing a composite chip with two diamond layers in which the lower diamond level functions as a heatsink without increasing chip size, as taught by Babic at col 13 ln 23-26.  In the combination, each element would continue to perform the same as it does separately: the diamond support would continue to provide heat transfer, while the gallium nitride device of Cho and Yonehara would continue to provide a semiconductor substrate.  
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Regarding claim 12, Cho further discloses that the step of disposing a first diamond layer on the at least one semiconductor layer includes (per 112a rejection, limitation understood as “a remaining portion of the at least one semiconductor layer”; Cho step 408, fig 4; fig 7): 
disposing an intermediate layer (intermediate layer 108 and 110, Cho fig 3) on the at least one semiconductor layer, wherein the intermediate layer including a first layer (108, formed of dielectric material, such as poly-Si or SiO or SiN, col 4 ln 2) that is formed of a material including one or more of poly-Si, SiO2, Al2O3, and SiN and a second layer (110, having diamond particles col 4 ln 8) including diamond particles; and disposing the first diamond layer on the intermediate layer (fig 3).  
Regarding claim 13, Cho discloses after the step of disposing a first diamond layer: lapping a surface of the first diamond layer to enhance a flatness of the surface of the first diamond layer (lapping, col 4 ln 9).  

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
NISHIBAYASHI US 20170372965 A1 discloses a support wafer with a second diamond layer for cleavage advantages
Micovic US 7749863 B1 discloses a wafer, fig 5, which may be used as a thermal handle or support, in which SiC is layered on diamond for thermal regulation.
Faure US 20100012947 A1 discloses growth of multilayered GaN on a silicon substrate with a protective coating for bonding
Moriceau US 20090133811 A1 discloses back and front-side processes for transferring films, which removes a superficial portion of a layer having defects, para 0013. 
Korenstein US 20100155900 A1 discloses various arrangements of diamond disposed on GaN, e.g. fig 6.
GaN-on-Diamond: A Brief History, Felix Ejeckam et al., 2014 Lester Eastman Conference on High Performance Devices (LEC), available at https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=6951556, a copy of which is attached, discloses the use of temporary and handler substrates during GaN/diamond wafer development, e.g. fig 2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072. The examiner can normally be reached M - F: 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo, can be reached at 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THS/
Examiner, AU 2817
/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822